Title: Presidential Proclamation, 20 December 1814
From: Madison, James
To: 


        
          [20 December 1814]
        
        To all to whom these presents shall come: James Madison, president of the United States sends Greeting: Whereas the Congress of the United States by an act, entitled “An act authorising the President of the United States to exchange a certain parcel of land in the city of New-York for other lands in the same city, or its vicinity,” passed the thirtieth day of March, 1814, did authorise the President of the United States to grant and release to the Mayor, Aldermen and commonalty of the City of New-York and their successors all the right, title and interest of the United States in and to the lot, piece or parcel of land hereinafter described, provided that there should be conveyed to the United States in exchange for the same other lands necessary or proper to be occupied for the defence of the city of New-York, and which may be equally advantageous to the United States; and that in case the lands to be conveyed in exchange to the United States should be of less value than the land with its improvements by the said act authorised to be conveyed to the Mayor, Aldermen and Commonalty, the difference in value might be paid to the United States in money, the respective valuation to be ascertained in such manner and form as the President of the United States might direct: And Whereas the Mayor, Aldermen and Commonalty of the City of New-York have by a certain indenture, under the common Seal of the said city, dated the thirtieth day of May last past, granted and conveyed to the United States in exchange for the above mentioned lot, piece or parcel of land, other lands necessary or proper for the defence of the city of New-York, and equally advantageous to the United States: And Whereas the Mayor, Aldermen and Commonalty

of the City of New-York have paid to the United States the difference in value between the lot, piece or parcel of land, with its improvements hereby intended to be granted and released and the lands conveyed to the United States in exchange therefor: Now Therefore, I James Madison, President of the United States, do declare and make known, that in consideration of the premises, and by virtue of the power and authority to me given in and by the above mentioned act, Have granted and released, and by these presents Do grant and release unto the Mayor, Aldermen and Commonalty of the City of New York, and their successors and assigns, all the right, title and interest of the United States in and to the above mentioned lot, piece or parcel of land; the said granted and released premises being situated in the first ward of the city of New-York, and bounded as follows, that is to say: Beginning at a point in the westerly line of White Hall Street, fifty three feet six inches on a course bearing north eighty three degrees and forty minutes west from the north-easterly corner of White Hall and Bridge Streets, being the continuation of a line drawn from the south-westerly corner of a three story brick house situate on the north side of Bridge Street, formerly owned and occupied by Roger Parmela, and the south westerly corner of a house now or lately belonging to Peter Kemble, and lately in the occupancy of Josiah Muir, situate at the north easterly corner of White Hall and Bridge streets aforesaid, which said point is also on a course South twenty minutes east one hundred and twenty three feet and eight inches from a point perpendicular under the north-easterly corner of the brick wall of the building erected for a potash store by James W. Lent, and now or lately used as a public Store, and which is the north-westerly corner of White Hall and Bridge streets; thence north twenty minutes west along the west line of White Hall street, one hundred and twenty three feet and eight inches to the said point under the north easterly corner of the aforesaid store; thence along the northerly side of the said store, north eighty two degrees and twenty minutes west, two hundred and fifty four feet and half an inch to a point in the easterly line of State street, perpendicularly under the northwesterly corner of the brick wall of the said store; thence south twelve degrees and twenty minutes west along the easterly line of State street, one hundred and thirty seven feet four inches to the north-easterly corner of Bridge and State streets; thence south eighty three degrees and forty minutes East along the north line of Bridge street, two hundred and eighty five feet and six inches to the place of beginning: Together with all the messuages, buildings and appurtenances to the same belonging, or in any wise appertaining. To have and to hold the said premises hereby granted and released, or so intended to be to them the Mayor, aldermen and Commonalty of the city of New York, their successors and assigns, to the only proper use, benefit and behoof of the said Mayor, aldermen and

Commonalty of the City of New-York, their successors and assigns forever. And I the said James Madison, President of the United States do further declare, that the United States no longer require the above granted and released premises for the purposes for which the said premises were granted to the United States by the state of New-York. In Testimony whereof, the said James Madison, President of the United States hath hereunto set his hand, and caused the seal of the United States to be hereunto affixed this twentieth day of December, in the year of our Lord one thousand eight hundred and fourteen.
        
          
            Sealed and Delivered in the presence of
            }
            James Madison.
          
        
        
          By the President,Jas. Monroe,Acting Secretary of State.
          (Seal.)
        
      